Response to Amendment
Status of Claims
In the response of 7/12/2022, Applicant amended claim 1. Claims 1-6, 9-10, 27 and 29 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/12/2022, with respect to the amendment of 7/14/2022 have been fully considered and are persuasive.  The rejection of 3/15/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9-10, 27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art or record does not discloses the method of claim 1, including the steps of  “… communicating digital data along a pipe string for use in a well, the pipe string including a first section and a second section adjoining the first section, …wherein the first section of pipe string and the second section of the pipe string differ by one or more of their pipe diameters, average lengths of the pipe joints, weights of the pipe joints, thicknesses of the pipe string, types of connections between pipe joints, and base geometries of the pipe string…providing an interface apparatus in communication with the first receiver and the second transmitter… decoding, with the interface apparatus, the first modulated signal to generate the digital data… wherein a first configuration of the first modulated signal differs from a second configuration of the second modulated signal… wherein the first configuration is based on one or more characteristics of propagation of the first transmitter section of pipe, and the second configuration is based on one or more characteristics of propagation of the second transmitter section of pipe.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687